Elmer T. Bolla, Deputy Attorney General, < and Thomas D. McBride, Attorney General,
You request our advice as to whose medical opinion takes precedence, that of the child’s own family physician or that of a school physician in the event that the examination is of a handicapped child of compulsory school age who has a severe nervous condition and also has an emotional disturbance.
Article XIV of the Public School Code of March 10, 1949, P. L. 30, as amended, 24 PS §§14-1401 to 14-1422, deals with school health services generally and provides that such services are to be performed by school health personnel. However, section 1407 permits examinations of a child of school age to be made by a family physician or a family dentist in lieu of the examinations provided for in article XIV.
Section 1371 of article XIII (P), Mentally or Physically Handicapped Children, of the code, 24 PS §13-1371, provides:
“It shall be the duty of the secretary of the school board, in every school district of the second, third and fourth class, in accordance with rules of procedure prescribed by the Superintendent of Public Instruction, to secure information and report to the county board of school directors, on or before the fifteenth day of October of each year, and thereafter as cases arise, every child of compulsory school age within said district who, because of apparent exceptional physical or mental condition, is not being properly educated and trained. As soon thereafter as possible the child shall be examined by a person certified by the Department *323of Public Instruction as a public school psychologist, and also by any other expert which the type of handicap and the child’s condition may necessitate. A report shall be made to the county board of school directors of all such children examined and of all children residing in the district who are enrolled in special classes. In school districts of the first and first A class every child of compulsory school age, who because of apparent exceptional physical or mental condition is not being properly educated and trained, shall be reported to the superintendent of the district as he shall direct.”
Article XIV relates to regular school health services, such as vision tests, hearing tests, measurements of height and weight and chest X-rays.
While the examinations conducted under article XIV may be made by the family physician, such examinations are not of the same type nor for the same purpose as an examination given under section 1371, supra. There is no provision in article XIII allowing an examination of a handicapped child by a physician of the child’s own choice, and the permission given in article XIV is limited to examinations made in lieu of those required by that article.
We are of the opinion, and you are accordingly advised, that under section 1371, supra, which applies only to school districts of the second, third and fourth class, an examination of a mentally and physically handicapped child must be made by a person certified by the Department of Public Instruction as a public school psychologist and also by any other expert which the type of handicap and the child’s condition may necessitate. Since no provision is made for examination of such a child by his family physician, there can be no question of precedence in such a case.*

 Of course, the family physician may be certified as the school psychologist; but in such event he is acting in the latter capacity, not the former.